DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summery
The amendment and response filed on July 28, 2022 have been noted.  
Claims 6-9  were canceled. 
Claims 1-7 and 10 are amendment. 
New claims 11-12 are added. 
Claims 1-5 and 1-12 are pending and considered. 
          Information Disclosure Statement
The part of the  information disclosure statement filed May 10, 2021  fails to comply with 37 CFR 1.98(a)(3)(i) because it contains some of the Japanese references that do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. In the instant case, the JP patent No. 2005-072670. has not provide any English transform.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The rejection of Claims 1-3, 5 and 10 under 35 U.S.C. 102 (a) (1) as being anticipated by Misumi et al. (Journal of Immunology, 2009, Vol. 182, pp. 6061-6070) has been removed necessitated by Applicants’ amendment and persuasive argument because the disclosed TGDK is conjugated with an antigen. 
The rejection of Claims 1-3, 5-7 and 10  under 35 U.S.C. 102 (a) (1) as being anticipated by JP 2013-03581A to Misumi et al. has been removed necessitated by Applicants ‘amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are still rejected under 35 U.S.C. 102 ((a((1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2007/052641 to Shoji et al.
In the response, Applicants traverse the rejection and submit that Shoji et al. describes using TGDK-CH2-CH2-NH-R as an intestinal immunity activator. This compound is bound to an immunogen such as a peptide, protein, lipid, or sugar via a peptide bond or a Schiff base (see Shoji WO, [0025] and [0026]).
Applicants’ argument has been respectfully considered; however, it is not found persuasive for the reason below:
On paragraph [0051], the cited reference teaches that “ when the TGDK is used in a confocal microscope, the prior art teaches that “After washing the cells with PBS (−), TGDK-FITC (10 uM) and a polyvirus (1/10 amount of human oral live vaccine) were dried and incubated at room temperature for 30 minutes.”  This disclosure implicitly teaches that a composition prior to the drying process, comprises TGDK-FITC (10 uM) and a polyvirus (1/10 amount of human oral live vaccine) without any covalent or non-covalent bound or association together. Therefore, this disclosure meets the  limitation of claims 1-2, 5 and 10.  
Therefore, Shoji et al. still anticipates the clams 1-2 and 5. 
Regarding the dosage of TGDK, from 0.03 to 30 µg, the cited reference teaches that the 10 uM is used. Because the claimed 0.03 to 30 µg is not clearly defined as a molar concentration or presentation. However, it is about in a big rang of 1000 time difference. Therefore,  it would have been obvious for a person ordinarily skilled in the art to be motivated for adjusting the concentration of TGDK in use in such big range accordingly with an reasonable expectation of success. 
The modification of a concentration for a known compound for same or an obviously same use as a mucosal adjuvant already clearly taught by the prior art is generally recognized as being within the level of the ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1995) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art, In re Aller, 105, USPQ 233. Hence, the claimed invention as a whole is prima facie obvious absence unexpected results.
Claim Objections
The objection of Claim 1 because of the informalities issue has been removed necessitated by Applicants’ amendment. 
New ground of rejection:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: unit of the concentration cited in the claims. Is that per dose or per 1 or 10 or 100 milliliters? Please clarify. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 10-11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making an immunogenic composition comprising mixing TGDK and an immunogen together , does not reasonably provide enablement for making a mucosal vaccine for any or all kind of antigens by mixing TGDK and an antigen together without any covalent association.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to an adjuvant comprising a mucosal adjuvant or immunogenic composition comprising said mucosal adjuvant and an antigen, wherein the mucosal adjuvant is tetragalloyl-D-lysine dendrimer (TGDK), which is not covalently bound or fused with an antigen. 
The state of art as evidenced by Applicants’ own investigation, the tetragalloyl-D-lysine dendrimer (TGDK) is an adjuvant for mucosal membrane delivered immunogenic composition for many antigens, however, the TGDK is usually bound with  an antigen no matter it is an peptide or polypeptide or protein antigen or even as an inactivated virus or other microorganism or cancer antigen (Misumi et al. (Journal of Immunology, 2009, Vol. 182, pp. 6061-6070) and (WO 2007/052641 to Shoji et al.). 
The current Application only teaches that influenza vaccine is formulated with TGDK and used as mucosal delivery formulation, wherein the TGDK is not bound with any of influenza antigen. However, the specification has not provide any other vaccine or even immunogenic composition was formulated like influenza vaccine. Therefore, Applicants does not provide sufficient evidence to support the broad scope of the claimed which is able to be used as a vaccine suitable for a mucosal delivery with said TGDK mucosal adjuvant.  ‘The state of art teaches that vaccine composition for any or all antigen cannot be easily  made unless the antigen used in the composition is a neutralizing antigen. However, lots of antigens are just immunogens but that are not neutralizing antigen capable of induce an neutralizing antibody , hereby being used as a vaccine. The specification does not provide sufficient evidence to support the broadly claimed scope of invention.
Because there are no many immunogens are involved with the broadly scope of the claims, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648